 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
December 23, 2009
 
Mr. Andrew Wang CPA
c/o China Direct Industries, Inc.
431 Fairway Drive, Suite 200
Deerfield Beach, FL 33441


Re: Offer to Andrew Wang CPA to join China Direct Industries, Inc. (the
“Company”)
 
Dear Mr. Wang:
 
We are pleased to extend you this offer to join the Company under the following
terms:


 
· POSITION
 
 
Executive Vice President and Chief Financial Officer
 
· REPORTING TO
 
 
Dr. Yuejian “James” Wang (Chief Executive Officer)
 
· LOCATION
 
 
Primarily Deerfield Beach, Florida with significant time in Shanghai and
Taiyuan, China.
 
· EFFECTIVE DATE
 
 
December 23, 2009
 
· COMPENSATION
 
 
$160,000 per annum ($13,333.33 per month) payable in accordance with the
Company’s standard payroll practices.
 
· STOCK/CASH AWARDS
 
 
$15,000 (the “Award Amount”) payable in cash or the Company’s common stock at
the Company’s option, on the following dates during the term of your employment
(each, an “Award Date”):
$15,000 March 21, 2010;
$15,000 June 21, 2010;
$15,000 September 21, 2010; and
$15,000 December 21, 2010.
 
· SEVERANCE AGREEMENT
 
 
4  months as set forth in the attached severance agreement (the “Severance
Agreement”).
 
· REIMBURSEMENT OF EXPENSES
 
 
All expenses incurred on behalf of the Company are subject to full reimbursement
based on pre-approval of expenses by Dr. James Wang or Mr. Andrew Goldrich.



As part of the Company’s benefit program you will become eligible for Health
Insurance, Dental Insurance and Life Insurance on January 1, 2010.  The Company
will bear all costs for the employee’s benefits and at the employee’s option the
employee can pay for their spouse and/or children.  You will be provided with
enrollment forms which outline the details of the benefits of the Company’s
benefit programs.


The number of shares of the Company’s common stock to be issued on each Award
Date will be computed by dividing the Award Amount set forth above by the
closing price of the Company’s common stock on each Award Date.


Should you have any questions regarding this offer, please feel free to contact
me.
 

           Very truly yours,          
 
 
/s/ Andrew Goldrich       Andrew Goldrich       Vice President Operations      
 Human Resources  


 
 

--------------------------------------------------------------------------------

 






Andrew Wang, CPA
December 16, 2009
Page 2





PLEASE READ CAREFULLY AND SIGN BELOW


I understand that the Company is a drug free workplace.  I further understand
that this offer of employment is contingent upon satisfactory results of all
pre-employment screening including but not limited to reference and background
checks and drug test and should I fail to satisfy these requirements, the offer
will be withdrawn and/or I will be immediately released.  In addition, you will
be required to read and abide by the Company’s Code of Ethics and other
obligations and requirements for our employees as set forth in the Company’s
Employee Handbook, both of which may be amended from time to time by the Company
and to sign the Company’s standard employment terms and conditions.  These items
will be furnished to you during the new hire process.  I acknowledge and agree
that this offer of employment does not constitute an employment contract and the
Company or I may terminate my employment at will without penalty except as
provided for in the Severance Agreement.


Also, my employment with the Company will not breach any fiduciary or other duty
or any covenant, agreement or understanding (including, without limitation, any
agreement relating to any proprietary information, knowledge or data acquired by
me in confidence, trust or otherwise prior to my employment with the Company) to
which I am a party or by the terms of which I may be bound.  I covenant and
agree that I shall not disclose to the Company, or induce the Company to use,
any such proprietary information, knowledge or data belonging to any previous
employer, contractor or others. I further covenant and agree not to enter into
any agreement or understanding, either written or oral, in conflict with the
provisions of this Offer Letter.


___X___                      I accept the above terms and the offer of
employment.
_______                      I do not accept the above terms and offer of
employment.




Sign /s/ Andrew Wang_____________


Print Andrew Wang_______________


Date December 23, 2009____________


 








